NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed February 12, 2021 have been received and considered by Examiner.

Note on Claim Interpretation
Examiner notes that Applicant provides a definition of the claimed “propylene-based polymer” in Applicant’s specification in paragraph 0033 of the Published Application US 2019/0256268, and likewise for the claimed “PBPE” at paragraph 0046 of the Published Application US 2019/0256268.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejection of claims 8 and 9 has been withdrawn due to Applicant’s amendments in the claims in the Amendment filed February 12, 2021.
The 35 U.S.C. 112(d) rejection of claims 5, 8 and 9 has been withdrawn due to Applicant’s amendments in the claims in the Amendment filed February 12, 2021. 

Allowable Subject Matter
Claims 1-13 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 1, the prior art of record fails to teach or suggest a fitment as claimed having all structural and compositional limitations: a search of the prior art did not uncover any reference that, alone or in combination with another reference/s, teaches or suggests to one of ordinary skill in the art at the time of the filing of the application a fitment as claimed, including a fitment comprising the particularly claimed composition, including, for example, such a composition having (1) the claimed plastomer or elastomer, (2) the claimed propylene-based polymer where the density of the polypropylene-based polypropylene is 0.900 g/cc, and (3) the combination of (1) and (2).

In regard to independent claim 6, the prior art of record fails to teach or suggest a process of forming a seal as claimed comprising a fitment as claimed having all structural and compositional limitations: a search of the prior art did not uncover any reference that, alone or in combination with another reference/s, teaches or suggests to one of ordinary skill in the art at the time of the filing of the application a fitment as claimed, including a fitment comprising the particularly claimed composition, including, for example, such a composition having (1) the claimed plastomer or elastomer, (2) the claimed propylene-based polymer where the density of the polypropylene-based polypropylene is 0.900 g/cc, and (3) the combination of (1) and (2).

In regard to independent claim 10, the prior art of record fails to teach or suggest a container as claimed comprising a fitment as claimed having all structural and compositional limitations: a search of the prior art did not uncover any reference that, alone or in combination with another reference/s, teaches or suggests to one of ordinary skill in the art at the time of the filing of the application a fitment as claimed, including a fitment comprising the particularly claimed composition, including, for example, such a composition having (1) the claimed plastomer or elastomer, (2) the claimed propylene-based polymer where the density of the polypropylene-based polypropylene is 0.900 g/cc, and (3) the combination of (1) and (2).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782